DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 10/25/2021.
Claims 1, 3, 8, 10, 15, 17,  have been amended.
Claims  4 - 6,  11 - 13, and 18 - 19 were previously presented.
Claims 2, 7, 9, 14, 16, and 20 were cancelled by Applicant.
Claims 1, 3 - 6, 8, 10 - 13, 15, and 17 - 19 are currently pending and have been examined.
THIS ACTION IS MADE FINAL. 

Response to Arguments
Due to the applicant’s amendments, new 35 USC 112(a) and 35 USC 112(b) rejections have been imposed (see below).
Applicant's arguments pursuant to 35 USC 103 are essentially that the Madisetti (US20180300382A1 and  Thomas (US20160342984A1) references in the last analysis  herein do not verbatim still read on the claims on the instant application. Remarks 8 - 13. Examiner is entitled to certain latitude in interpreting the claims as noted below (BRI), especially when confronted with generic, broad claims, and, that said, the prior mapping still applies to this application. Moreover,  the amended portion of the instantly analyzed 
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 08/06/2021, and also respecting the pending amended claim set of 10/25/2021, as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8, and 15 (and all claims dependent thereon) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). 
In the present applicant, claims 1, 8, and 15 have the amended limitation
determine to perform a settlement operation of the net obligation based on a block parameter which specifies a plurality of blocks to be stored on the permissioned blockchain in between settlement operations;
where "determining" is not supported in the specification as to how the applicant is "determining" in order to show possession of the invention at the time of filing.    While one skilled in the art might have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the goal of determine to perform a settlement operation of the net obligation based on a block parameter which specifies a plurality of blocks to be stored on the permissioned blockchain in between settlement operations;
Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant had full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to "determine"  (when to settle), i.e., how to program the disclosed generic computer to perform the claimed function, then a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). For the purposes of compact prosecution the examiner interprets these terms to include the meaning that one performs a netting operation of assets at any time. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, and 15 (and all claims dependent thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention. The claim term:
determine to perform a settlement operation of the net obligation based on a block parameter which specifies a plurality of blocks to be stored on the permissioned blockchain in between settlement operations;
is  indefinite.  
The MPEP § 2173:  Claims Must Particularly Point Out and Distinctly Claim the Invention,  additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the above noted standard is "idefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection. That said, a person of ordinary skill in the art may reasonably come to differing conclusions as to what constitutes the above claim term because it is indefinite as to whether  the system must first "determine" whether/ when to perform a settlement operation before actually performing the said settlement operation ("how" to determine is addressed above in the 35 USC 112(a) rejection), otherwise the "determine" aspect of the amended step is meaningless. For the purposes of compact prosecution the examiner interprets these terms to include the meaning that one performs a netting operation of assets at any time. 


Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1, 3, 5-6, 8, 10, 12 - 13, 15, and 17 - 19 are rejected pursuant to 35 USC 103 as being unpatentable over Madisetti (US20180300382A1, filed 04/02/2018) in view of Thomas (US20160342984A1).

Regarding claims 1, 8, and 15:
Madisetti teaches:
A system, comprising: ("Furthermore, embodiments of the invention may be directed to a system and associated methods for communicating the tuning parameters to the nodes in a blockchain network, so that the network can be tuned in an adaptive manner.", [019]); 
a processor configured to: ("Further embodiments of the invention may include a system for synchronizing transactions between private and public blockchains including: a processor. The system also includes a data store positioned in communication with the processor. The system also includes a network communication device positioned in communication with each of the processor, the data store, and a network.", [040]); 
receive, via the peer of the permissioned blockchain of the second blockchain network, an I owe you (IOU) message from an asset requester, the IOU message identifying an obligation between the asset requester and the asset provider for the asset on the public blockchain of the first blockchain network; ("Blockchain has the ability to establish trust in a peer-to-peer network through a distributed consensus mechanism rather than relying on a powerful central authority.", [097]) and ("Another embodiment of the invention may be directed to a system for checkpointing transactions between private and public blockchain networks.", [030]) and ("Embodiments of the present invention adopt a different approach from payment channels by using a combination of public and private blockchain network with regular synchronization and checkpointing of transactions and mirroring of smart contract states.", [035]) and ("Similarly, the transactions received from a private blockchain network are forwarded to the connected private blockchain network", [0150]) and ("The transactions on the private blockchain network 954 (between the same pair of users and received in a given time interval) are merged and sent to the private blockchain network", [0156]), the transaction identifies several obligations, including a smart contract; 
accumulate the IOU message with one or more other IOU messages to create a net obligation, and ("The method may also include the first merged block includes a combined transaction including a net token value equaling the net of transfers of tokens between the two users in the plurality of transactions between the two users.", [039]) and (" .  .  .  generating a first merged block comprising the first private block and the second private block and recording the first merged block to a single block on a second blockchain network, recording each of the first and second private blocks and the first merged block to a first private smart contract linked to the first private blockchain network, performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, .  .  . ", [ABSTRACT]), an "IOU" message i.e,, a contractual obligation, and a net  obligation, may be created;
store the net obligation via a netting transaction on the permissioned blockchain of the second blockchain network; and ("The method may also include the first merged block includes a combined transaction including a net token value equaling the net of transfers of tokens between the two users in the plurality of transactions between the two users.", [039]) and ("Further embodiments of the invention may include a system for synchronizing transactions between private and public blockchains including: a processor. The system also includes a data store positioned in communication with the processor. The system also includes a network communication device positioned in communication with each of the processor, the data store, and a network.", [040]), net obligations are stored in the blockchain;
determine to perform a settlement operation of the net obligation based on a block parameter which specifies a plurality of blocks to be stored on the permissioned blockchain in between settlement operations; and     Please note the above mentioned BRI of these claim terms in the 35 USC 112(a) and 35 USC 112(b) analyses, that said .   .   .   ("The method may also include the first merged block includes a combined transaction including a net token value equaling the net of transfers of tokens between the two users in the plurality of transactions between the two users.", [037, 39]) and ("the first plurality of transactions comprises a plurality of transactions between two users, each transaction between the two users comprising a transfer of tokens from one user to the other, each user having an account on each of the first private blockchain network and the second blockchain network; and the first merged block comprises a combined transaction comprising a net token value equaling the net of transfers of tokens between the two users in the plurality of transactions between the two users.", [claim 3]);
in response to the determination, generate a settlement transaction for settling the net obligation via the peer of the second blockchain network , note that the above "for settling" portion of the above limitation has already (a prior office action) been noted to be intended use, which is entitled to little or no weight by examiner, that said examiner in the spirit of compact prosecution conducts the analysis as follows  .  .  .  ("A bridge 804 may be implemented through a combination of blockchain accounts 812, 810, and smart contracts 806, 808, on the connected blockchain networks 800, 802, with on-chain or off-chain payment settlements 814 between the blockchain accounts.", [0151]), a settlement transaction may be generated for settlement on the second blockchain network;
Madisetti does not expressly disclose, but Thomas teaches:
receive, via a peer of a permissioned blockchain of a second blockchain network, a request to transfer an asset on a public blockchain of a first blockchain network from an asset provider, ("Systems and techniques are provided for a resource transfer system. An instruction to transfer a first quantity of a resource from a first resource pool to a second resource pool may be received.  .  .  .  Responsive to receiving a message that fulfills a condition on the hold and an instruction to execute the transfer, the hold may be released. A register that is in the first resource pool and is associated with the resource may decremented by the first quantity, and a register that is in the second resource pool and is associated with the resource may be incremented by the first quantity.", [ABSTRACT]) and ("A resource tracking system may be any suitable system for tracking resources owned by various parties, and for transferring resources between parties. A resource tracking system may be any suitable computing device or system, with any suitable combination of hardware and software, such as, for example, a system run by a financial institution, a hardware or software component of a server system or computing device, or a distributed system, such as, for example, a cryptocurrency ledger or blockchain which may exist on a number of different computing devices and be reconciled in a collaborative fashion, or may be centralized.", [066]) and ("The user interface 13, database 15, and processing units 14 may be part of an integral system, or may include multiple computer systems communicating via a private network, the Internet, or any other suitable network.", [0229]) and ("The conditions may be, for example, evidence that a smart contract is being executed. For example, the transfer chain may be set up in connection with a smart contract, and may be transferred upon execution of the smart contract. A signed message, for example, from the system executing the smart contract, may be received by a resource tracking system. Upon receiving the signed message indicating that the smart contract is being executed, the resource tracking system may automatically transfer the held resources from the source resource pool to the destination resource pool.", [071]) and ("When resources are transferred to the receiving party, for example, on an intermediary-receiver resource tracking system, the transfer may include a notification to the receiving party indicating an identity of the sending party and/or an identification belonging to the particular transfer.  .  .  .  For example, the received resources may be used to settle a debt owed to the receiving party by the sending party. ", [062]) and ("The user interface 13, database 15, and processing units 14 may be part of an integral system, or may include multiple computer systems communicating via a private network, the Internet, or any other suitable network.", [0229]) and ("Use of a private network for communications may allow the systems in the transfer chain to forego using cryptographic signatures on communications passed between them.", [120]);
transmitting the settlement transaction to a peer of the first blockchain network to perform actual transfer of the asset on the public blockchain,  ("A resource tracking system may be any suitable system for tracking resources owned by various parties, and for transferring resources between parties. A resource tracking system may be any suitable computing device or system, with any suitable combination of hardware and software, such as, for example, a system run by a financial institution, a hardware or software component of a server system or computing device, or a distributed system, such as, for example, a cryptocurrency ledger or blockchain which may exist on a number of different computing devices and be reconciled in a collaborative fashion, or may be centralized.", [066]) and ("The user interface 13, database 15, and processing units 14 may be part of an integral system, or may include multiple computer systems communicating via a private network, the Internet, or any other suitable network.", [0229]) and ("The conditions may be, for example, evidence that a smart contract is being executed. For example, the transfer chain may be set up in connection with a smart contract, and may be transferred upon execution of the smart contract. A signed message, for example, from the system executing the smart contract, may be received by a resource tracking system. Upon receiving the signed message indicating that the smart contract is being executed, the resource tracking system may automatically transfer the held resources from the source resource pool to the destination resource pool.", [071]) and ("The receipt sent by the receiver may be implemented using, for example, a one-way function, such as a hash function .  .  .  For example, the derived value may be a hash that results from hashing the secret value, and the receiver may publish the hash so that it may be accessed by the intermediaries and resource transfer systems in the transfer chain. The derived value may be published in any suitable manner, for example, being made available at a publicly available network location, a pre-agreed upon network location, or by being sent directly to each of the systems in the transfer chain by the receiver or a coordinator of the transfer, or by being passed sequentially or in any other suitable manner between systems in the transfer chain.", [54]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Madisetti  to incorporate the teachings of Thomas because the combined system would increase its diversity and versatility by expressly adopting an ability to perform and memorialize an actual transfer of the asset from the private to the public blockchain. ("A message may be received including a proposed transfer. The proposed transfer may include a source transfer of a first quantity of a first resource type from a first resource pool to a second resource pool and a destination transfer of a second quantity of a second resource type from a third resource pool to a fourth resource pool.", [005] of Thomas).
 Regarding claims 3, 10, and 17: 
The combination of Madisetti and Thomas disclose the limitations of claims 1, 8, and 15.
Madisetti further discloses:
wherein the processor is configured to generate and transmit the settlement transaction after  every M number of blocks stored on the public blockchain since a last settlement transaction.  ("The method may also include recording each of the first, second, and third merged blocks to a third smart contract linked to the second private blockchain network, defining a third private smart contract.", [037]) and (" The method may also include the first merged block includes a combined transaction including a net token value equaling the net of transfers of tokens between the two users in the plurality of transactions between the two users.", [037, 39]) and ("the first plurality of transactions comprises a plurality of transactions between two users, each transaction between the two users comprising a transfer of tokens from one user to the other, each user having an account on each of the first private blockchain network and the second blockchain network; and the first merged block comprises a combined transaction comprising a net token value equaling the net of transfers of tokens between the two users in the plurality of transactions between the two users.", [claim 3]).


Regarding claims 5, 12, and 18:
The combination of Madisetti and Thomas disclose the limitations of claims 1, 8, and 15.
Madisetti further discloses:
wherein the processor is configured to accumulate uncompleted asset transfer requests for the permissioned blockchain, determine a sum total of owed asset transfers for all nodes of the second blockchain network associated with one or more uncompleted asset transfer requests, and include the sum total within the netting transaction that is transmitted to the first blockchain network.  ("The method may also include the first merged block includes a combined transaction including a net token value equaling the net of transfers of tokens between the two users in the plurality of transactions between the two users.", [039]);
Regarding claims 6, 13, and 19:
The combination of Madisetti and Thomas disclose the limitations of claims 1, 8, and 15.
Madisetti further discloses:
wherein the processor is configured to: obtain a settlement operation parameter; and in response to determining a number of blocks committed since a last settlement operation is equal to the settlement operation parameter, submit the settlement transaction to the first blockchain network.  ("The smart contract 1006 on the private blockchain network 1000 is mirrored 1010 as the smart contract 1008 on the public blockchain network 1002 where the transactions on the private blockchain and periodically synchronized and checkpointed on the public blockchain network. ... The transactions are periodically combined and sent in the public blockchain network 1002 thus synchronizing the smart contracts on the private and public chains. The sync and checkpointing process 1004 can be triggered at fixed time intervals (such as every few hours) or after fixed number of blocks on the private chain (e.g. after every 100 blocks on the private chain).", [0157]).

Claims 4 and 11  are rejected pursuant to 35 USC 103 as being unpatentable over  Madisetti (US20180300382A1, filed 04/02/2018) in view of Thomas (US20160342984A1) and in further view of Atkinson (US20180130158A1).

Regarding claims 4 and 11:
The combination of Madisetti  and Thomas disclose the limitations of claims 1 and 8:
The combination does not expressly disclose, but Atkinson teaches:
wherein the processor is further configured to determine whether at least one of the asset requester and the asset provider are on a an exclusionary list, and reject generation of the netting transaction for the permissioned blockchain network based on the check.  ("The data manager in cooperation with a hardware agent's other functions (and those of other systems in a transaction system—described below) may also support “forgetting”.", [091]) and ("Forgetting may be beneficial for many reasons including data obsolescence, a hardware agent being lost, damaged or otherwise no longer relevant or privacy rules that dictate the need to forget. Forgetting can be accomplished by making the transaction unreachable, destroying the key used to unlock the data or adding the transaction to a ‘black list’ etc. Forgetting actions may be in response to contracts (described herein) in support of agreements between stakeholders.", [092]), blacklisted/ excluded requesters / providers may be rejected as above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Madisetti to incorporate the teachings of Atkinson because the system set forth in the combination would increase its efficiency by adopting a blacklist whereby the processing on behalf of  previously negatively vetted  / blacklisted entities could be truncated by the system. ("Forgetting [i.e., as above, regarding adding a transaction to an exclusionary list]  may be particularly useful where transaction storage is immutable (e.g. a blockchain) and in transactions involving escrow or other contingencies (e.g. the ability to cancel or reverse previously executed transaction.", Atkinson, [092]; 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Kurian (US20170230375A1) - A distributed block chain network having at least a private block chain portion, and in some cases a public block chain portion, allows users to take actions (e.g., accessing, viewing, storing, disseminating, validating, or the like) with respect to event information associated with events. In some aspects of the invention the distributed block chain network with the private block chain portion may be utilized to verify events and separate the private information associated with the events from the public information associated with the events. As such, the present invention provides systems for centralized control of secure access to process data networks by utilizing a private block chain; and moreover, provide systems for control of secure access and communication with different process data networks with different security requirements by utilizing one or more block chains with private block chain portions and/or public block chain portions. 
Kurian (US20170244720A1) - Embodiments of the invention are directed to a system, method, or computer program product for generating and using a block chain distributed network for tracking and validating protocols and other operations associated with the transition of one or more resources from being arranged in a consolidated, privately-held structure to being arrange and/or distributed in a publicly available structure. In example implementations, the block chain database is used and updated to reflect the status degree of completion of protocols associated with the identification, characterization, and dissemination of resource characteristics and resource shares, including the fractional distribution of resource portions to effectuate the efficient transition of a resource.
Snow (US20200042982A1) - Digital or “smart” contracts execute in a blockchain environment. Any entity (whether public or private) may specify a digital contract via a contract identifier in a blockchain. Because there may be many digital contracts offered as services, the contract identifier uniquely identifies a particular digital contract offered by a vendor or supplier. The contract identifier may also uniquely identify a virtual machine that executes the digital contract. Virtual machines may thus be preassigned to execute particular digital contracts. Moreover, data records in a blockchain data layer may be generated that document execution of the digital contract by the virtual machine. The data records in the blockchain data layer may also document any transaction records of a cryptocoinage that is paid, redeemed, traded, or transferred according to the terms of the digital contract.
Ortiz (US20180268401A1) - There is provided a computer-implemented system for blockchain transaction settlement, the system including: a plurality of private nodes, each private node including at least one computing device and configured to maintain and update a private distributed ledger; and at least one communication interface between at least one of the plurality of private nodes and at least one public node of a plurality of public nodes which maintain and update a public distributed ledger. At least one private node may be configured for activities relating to the public nodes, such as receiving information, monitoring, verifications, among others.
Gleichauf (US20200007513A1) - Briefly, example methods, apparatuses, and/or articles of manufacture are disclosed that may be implemented, in whole or in part, to facilitate and/or support one or more operations and/or techniques for blockchain infrastructure for securing and/or managing electronic artifacts, such as implemented in connection with one or more computing and/or communication networks and/or protocols.
Grassadonia (US10055715B1) - The present technology provides a payment service for providing financial transactions between a customer and merchant wherein the customer can pay in any currency and the merchant can be paid in any currency. Furthermore, the present technology supports payment using cryptocurrency, while improving such transactions in a way that takes advantage of benefits of such transactions while overcoming drawbacks such as delays in processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MATTHEW COBB/ Examiner, Art Unit 3698

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698